UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7715



ANTHONY S. COLEMAN,

                                              Plaintiff - Appellant,

          versus


J. BROWN, Deputy Sheriff; WAYNE MARKHAM, Food
Director; MICHAEL WADE, Sheriff; R. GARRISON,
Grievance Coordinator & Hearing Officer;
MICHELLE BENTLEY, Kitchen Employee,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-714-AM)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony S. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony S. Coleman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Coleman v. Brown, No. CA-01-714-AM (E.D. Va.

filed Sept. 17, 2001 and entered Sept. 18, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2